Citation Nr: 0818888	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-25 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of operation for abscess of abdominal 
wall following appendectomy.

2.  Entitlement to a disability rating in excess of 10 
percent for terminal ileitis, gastroesophageal reflux disease 
and hiatal hernia.

3.  Entitlement to a separate compensable disability rating 
for scar residuals of appendectomy and operation of abscess 
of abdominal wall.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
October 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary in order to comply 
with VA's duties to notify and assist the veteran and to 
fairly and equitably consider the veteran's claims.

Duty to Notify

The veteran's claims for increased disability ratings were 
received in June 2002.  The RO provided notice to the veteran 
in July 2002 and September 2002.  Since that time, VA's duty 
to notify has been explained and expanded by multiple 
decisions of the Court of Appeals for Veterans Claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); and Vazquez-Flores, 22 Vet. App. 37 
(2008).  Thus the notice previously provided to the veteran 
is insufficient to meet VA's current duty to notify, and it 
is presumed that the veteran is prejudiced by such defects.  
Accordingly, it will be necessary to remand the veteran's 
claims to provide the veteran with appropriate notice and 
subsequent adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (Defects of notice may be cured by affording the 
veteran appropriate notice and subsequent adjudication.).  

Duty to Assist

The Board finds that further assistance in the form of a VA 
skin examination is needed.  The evidence shows that the 
veteran has two scars that are residuals of these operations.  
However, it has not been previously considered whether the 
veteran is entitled to a separate compensable disability 
rating for these scars even though they are clearly residuals 
of the service-connected disability.  The VA examinations of 
record show that these scars exist, are insufficient for 
rating purposes as they do not provide the necessary 
information to rate the scars under the current diagnostic 
criteria.  Thus a skin examination is needed to obtain 
sufficient information for rating these scars.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice that is 
compliant with the current notice requirements. 
Specifically the notice should include:

        a)  that the veteran should submit any 
evidence he has in his possession that he has not 
already submitted;

        b)  the type of information and evidence 
needed to establish a disability rating and 
effective date pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 

        c)  that he should submit information and 
evidence, medical or lay, showing a worsening or 
increase in the severity of his service-connected 
disabilities and the effect such worsening or 
increase has had on his employment and daily life;

        d)  the rating criteria under 38 C.F.R. 
§ 4.56(d)(4); § 4.73, Diagnostic Codes 5319; 
§ 4.118, Diagnostic Codes 7801 through 7804; and 
§§ 4.113, 4.114, and Diagnostic Codes 7301 and 
7346. 

2.  When the above notice has been accomplished, 
the veteran should be scheduled for a VA skin 
examination.  The claims file must be provided to 
the examiner for review in conjunction with the 
examination and the examiner should indicate in 
the report that the claims file was reviewed.

All necessary tests and studies should be 
conducted, and the examiner should identify the 
scars that are solely due to the veteran's 
service-connected appendectomy and operation for 
abscess of the abdominal wall.  (The Board notes 
that the veteran had a prostatectomy due to 
prostate cancer and apparently has an abdominal 
scar related to that surgery, but that scar is not 
relevant to the current inquiry.)  The examiner 
should determine whether such scars are deep or 
superficial, cause limitation of motion, are 
unstable, or are painful upon examination.  If a 
scar is painful upon examination, the examiner 
should address whether the pain is due to the scar 
itself or underlying muscle loss and/or damage for 
which the veteran is already rated 30 percent 
disabled.  The examiner should provide 
measurements of each scar as well as the square 
inches or square centimeters of skin covered by 
the scars.

3.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished and that the VA examination 
report is complete, the veteran's claims should be 
readjudicated, including whether he is entitled to 
a separate disability rating for the scars as part 
of his service-connected residuals of an 
appendectomy and an operation for abscess of the 
abdominal wall.  If such action does not resolve 
the claims, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, these 
claims should be returned to this Board for 
further appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




